DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roulland et al., US 20090106224 A1 (hereinafter “Roulland”).

Claim 1: Roulland teaches a method of query autocompletion, the method comprising:
receiving a query prefix from a user interface (Roulland, [Fig. 3] note S112, [0051] note At S112, a user begins to input a user query, e.g., by typing the query on the user interface);
forming a sequence of input characters based on the received query prefix (Roulland, [Fig. 4] note S200, [0064] note In particular, at S200, for each new letter typed by the user, at S202, a subset of query suggestions is generated, based on the user's query typed thus far);
encoding the sequence at subword level by retrieving one or more segmentation candidates corresponding to the query prefix from a segmentation database (Roulland, [0064] note at S202, a subset of query suggestions is generated, based on the user's query typed thus far. In the initial stage, the entire user query typed thus far is considered and only those query suggestions matching the entire query are returned);
retrieving, for each segmentation candidates, a respective set of completion candidates and corresponding likelihood scores from a completion database (Roulland, [0064] note Query suggestions that are synonyms may also be returned at this stage. At S204, if the subset is empty, the method proceeds, to step S206 where query suggestions matching only a part of the query are returned, [0069] note Selecting the candidate query suggestions from the knowledge base index ensures that the query suggestions proposed to the user will generate some meaningful results. The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process);
selecting a number of completion candidates having highest likelihood scores among all completion candidates corresponding to the one or more segmentation candidates; and presenting, via the user interface, the number of completion candidates in response to the query prefix (Roulland, [0064] note at S214, one or more of the most highly ranked query suggestions may be presented to the user as candidates for autocompletion of the user's query, with synonyms positioned close to the query suggestions of which they are synonyms, [0069] note The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process).

Claim 2: Roulland teaches the method of claim 1, wherein the one or more segmentation candidates are precomputed by a subword encoder and cached in the segmentation database prior to runtime (Roulland, [Fig. 3] note S102-S110; i.e. ranking query suggestions prior to receiving a query).

Claim 3: Roulland teaches the method of claim 2, wherein the subword encoder is constructed as a finite state transducer (FST) during training stage prior to runtime (Roulland, [0036] note the system may further include or access a thesaurus 42, in the form of a finite state machine, which stores recognized synonyms of words or expressions in the knowledge base, [0127] note implementing a finite state machine that is in turn capable of implementing the flowchart shown in FIGS. 3 and 4).

Claim 10: Roulland teaches the method of claim 1, wherein the number of completion candidates are presented as the query prefix is being entered via the user interface (Roulland, [0064] note at S214, one or more of the most highly ranked query suggestions may be presented to the user as candidates for autocompletion of the user's query, with synonyms positioned close to the query suggestions of which they are synonyms, [0069] note The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process).

Claim 11: Roulland teaches a system of query autocompletion, the system comprising: a communication interface that receives a query prefix from a user interface; one or more hardware processors that:
form a sequence of input characters based on the received query prefix (Roulland, [Fig. 3] note S112, [0051] note At S112, a user begins to input a user query, e.g., by typing the query on the user interface);
encode the sequence at subword level by retrieving one or more segmentation candidates corresponding to the query prefix from a segmentation database (Roulland, [0064] note at S202, a subset of query suggestions is generated, based on the user's query typed thus far. In the initial stage, the entire user query typed thus far is considered and only those query suggestions matching the entire query are returned);
retrieve, for each segmentation candidates, a respective set of completion candidates and corresponding likelihood scores from a completion database (Roulland, [0064] note Query suggestions that are synonyms may also be returned at this stage. At S204, if the subset is empty, the method proceeds, to step S206 where query suggestions matching only a part of the query are returned, [0069] note Selecting the candidate query suggestions from the knowledge base index ensures that the query suggestions proposed to the user will generate some meaningful results. The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process); and
select a number of completion candidates having highest likelihood scores among all completion candidates corresponding to the one or more segmentation candidates; and a user interface that presents the number of completion candidates in response to the query prefix (Roulland, [0064] note at S214, one or more of the most highly ranked query suggestions may be presented to the user as candidates for autocompletion of the user's query, with synonyms positioned close to the query suggestions of which they are synonyms, [0069] note The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process).

Claim 12: Roulland teaches the system of claim 11, wherein the one or more segmentation candidates are precomputed by a subword encoder and cached in the segmentation database prior to runtime (Roulland, [Fig. 3] note S102-S110; i.e. ranking query suggestions prior to receiving a query).

Claim 13: Roulland teaches the system of claim 12, wherein the subword encoder is constructed as a finite state transducer (FST) during training stage prior to runtime (Roulland, [0036] note the system may further include or access a thesaurus 42, in the form of a finite state machine, which stores recognized synonyms of words or expressions in the knowledge base, [0127] note implementing a finite state machine that is in turn capable of implementing the flowchart shown in FIGS. 3 and 4).

Claim 20: Roulland teaches the system of claim 11, wherein the number of completion candidates are presented as the query prefix is being entered via the user interface (Roulland, [0064] note at S214, one or more of the most highly ranked query suggestions may be presented to the user as candidates for autocompletion of the user's query, with synonyms positioned close to the query suggestions of which they are synonyms, [0069] note The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process).

Claim 21: Roulland teaches a processor-readable non-transitory storage medium storing a plurality of processor- executable instructions for query autocompletion, the instructions being executed by one or more hardware processors to perform operations comprising:
receiving a query prefix from a user interface (Roulland, [Fig. 3] note S112, [0051] note At S112, a user begins to input a user query, e.g., by typing the query on the user interface);
forming a sequence of input characters based on the received query prefix (Roulland, [Fig. 4] note S200, [0064] note In particular, at S200, for each new letter typed by the user, at S202, a subset of query suggestions is generated, based on the user's query typed thus far);
(Roulland, [0064] note at S202, a subset of query suggestions is generated, based on the user's query typed thus far. In the initial stage, the entire user query typed thus far is considered and only those query suggestions matching the entire query are returned);
retrieving, for each segmentation candidates, a respective set of completion candidates and corresponding likelihood scores from a completion database (Roulland, [0064] note Query suggestions that are synonyms may also be returned at this stage. At S204, if the subset is empty, the method proceeds, to step S206 where query suggestions matching only a part of the query are returned, [0069] note Selecting the candidate query suggestions from the knowledge base index ensures that the query suggestions proposed to the user will generate some meaningful results. The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process);
selecting a number of completion candidates having highest likelihood scores among all completion candidates corresponding to the one or more segmentation candidates; and presenting, via the user interface, the number of completion candidates in response to the query prefix (Roulland, [0064] note at S214, one or more of the most highly ranked query suggestions may be presented to the user as candidates for autocompletion of the user's query, with synonyms positioned close to the query suggestions of which they are synonyms, [0069] note The purpose of the ranking is to help make the query suggestions which are most likely to be successful to be more visible (e.g., at the top of the list of query suggestions offered to the user) in the typing process).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Corfield et al., US 9966066 B1 (hereinafter “Corfield”).

Claim 4: Rouland teaches the method of claim 3, wherein the FST is constructed by: a subword vocabulary set extracted from a query log as keys (Roulland, [0049] note At S108, logs of prior user interactions are stored as a collection of logs 14. For example, the suggestion collection and ranking component of the system 10 retrieves previously acquired logs which have been stored in an appropriate location in memory 24 during prior troubleshooting sessions and extracts relevant information from the prior logs for incorporation into the collection of logs 14. The collection of logs may include a listing of the typed user queries that were entered (and/or the lemmatized forms of the words in each query).
Roulland does not explicitly teach constructing a trie structure, adding a transition from each exit state of the trie structure to a start state with an input label representing a failure or fallback transition and an output label associated with the respective exit state; and performing a breadth-first traversal on the trie structure to add additional failure or fallback transitions at every intermediate state.
However, Corfield teaches this (Corfield, [Fig. 1] note a finite state transducer representative of a statistical language model, [Col. 15 Lines 39-40] note Each state in the FST represents a word sequence, or history, [Col. 15 Lines 56-65] note Given a sequence of input labels we walk from state to state by inspecting the arcs leaving the current state and looking for one which matches the current input label. If we cannot find such an arc we follow the back-off arc to the shorter-by-one history state and repeat the search; in the event that we follow back-off arcs all the way back to the zero-history state, we are guaranteed that there will be an arc to a matching child state, since the zero history state has exit arcs for every unigram).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the real-time query suggestions of Roulland with the finite state transducer representative of a statistical language model of Corfield according to known methods (i.e. identifying query suggestions using finite state transducer representative of a statistical language model). Motivation for doing so is that this provides technological improvements to allow for the combination of the topic and user structures (Corfield, [Col. 8 Lines 45-47]).

Claim 5: Roulland does not explicitly teach the method of claim 3, wherein the one or more segmentation candidates are pre-computed by a breadth-first traversal on the FST from a given state representing a determinate token in a sequence of input characters from the training dataset.
However, Corfield teaches this (Corfield, [Col. 6 Lines 3-12] note FSTs can be combined together: a first FST maps a first set of input tokens to a first set of output tokens, which are the input tokens to a second FST, which converts them to a second set of output tokens, which are then the input tokens to a third FST, and so on. The combination of two, or more, FSTs applied serially is equivalent to a single FST which translates sequences of tokens which are the inputs to the first FST into sequences of tokens which are the output tokens from the last FST in the series).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the real-time query suggestions of Roulland with the finite state transducer representative of a statistical language model of Corfield according to known methods (i.e. identifying (Corfield, [Col. 8 Lines 45-47]).

Claim 6: Roulland does not explicitly teach the method of claim 1, wherein the respective set of completion candidates and corresponding likelihood scores are precomputed by a n-gram language model prior to runtime.
However, Corfield teaches this (Corfield, [Col. 7 Lines 21-30] note Take the output from the decoder in the form of an FST representing a lattice (collection) of N-best word sequences, remove existing language model scores (typically supplied by a low order statistical language model where the “order” of a statistical language model is the length (number of words) of the longest n-gram word sequences included in the language model), and compose it with an FST which has been built from a high order statistical language model to generate new, hopefully improved, scores).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the real-time query suggestions of Roulland with the finite state transducer representative of a statistical language model of Corfield according to known methods (i.e. identifying query suggestions using finite state transducer representative of a statistical language model). Motivation for doing so is that this provides technological improvements to allow for the combination of the topic and user structures (Corfield, [Col. 8 Lines 45-47]).

Claim 7: Roulland and Corfield teach the method of claim 6, wherein the n-gram language model is constructed as a weighted FST as having a plurality of states, each state representing a history of a subword sequence along a path from a start state to the respective state (Corfield, [Col. 10 Lines 17-21] note Each entry may be interpreted as (a) the probability of the last word in the n-gram occurring after the preceding (n−1)-word history; and (b) the probability allocated to all the unlisted descendants of the n-gram is the back-off weight).

Claim 8: Roulland and Corfield teach the method of claim 7, wherein the weighted FST has a plurality of transitions between states, and each transition is associated with a weight representing a likelihood of an output label given the history of the state (Corfield, [Col. 10 Lines 17-21] note Each entry may be interpreted as (a) the probability of the last word in the n-gram occurring after the preceding (n−1)-word history; and (b) the probability allocated to all the unlisted descendants of the n-gram is the back-off weight).

Claim 9: Roulland and Corfield teach the method of claim 8, wherein the respective set of completion candidates are pre-computed by iterating each state on the weighted FST and generating the plurality of completion candidates for the respective segmentation candidate as having highest likelihoods via beam search (Corfield, Col. 7 Lines 8-16] note Finding “shortest paths” includes techniques such as “beam” searches, which prune unpromising paths, and attempt to stay close (within the “beam”) to the anticipated best path. The process of finding the most likely word sequences is called “decoding”. After decoding there may be a second step to take the N-best word sequences from the decoder and rescore them using additional information to arrive at a better estimate of the words).

Claim 14: Roulland does not explicitly teach the system of claim 13, wherein the FST is constructed by: a subword vocabulary set extracted from a query log as keys (Roulland, [0049] note At S108, logs of prior user interactions are stored as a collection of logs 14. For example, the suggestion collection and ranking component of the system 10 retrieves previously acquired logs which have been stored in an appropriate location in memory 24 during prior troubleshooting sessions and extracts relevant information from the prior logs for incorporation into the collection of logs 14. The collection of logs may include a listing of the typed user queries that were entered (and/or the lemmatized forms of the words in each query).
Roulland does not explicitly teach constructing a trie structure, adding a transition from each exit state of the trie structure to a start state with an input label representing a failure or fallback transition and an output label associated with the respective exit state; and performing a breadth-first traversal on the trie structure to add additional failure or fallback transitions at every intermediate state.
However, Corfield teaches this (Corfield, [Fig. 1] note a finite state transducer representative of a statistical language model, [Col. 15 Lines 39-40] note Each state in the FST represents a word sequence, or history, [Col. 15 Lines 56-65] note Given a sequence of input labels we walk from state to state by inspecting the arcs leaving the current state and looking for one which matches the current input label. If we cannot find such an arc we follow the back-off arc to the shorter-by-one history state and repeat the search; in the event that we follow back-off arcs all the way back to the zero-history state, we are guaranteed that there will be an arc to a matching child state, since the zero history state has exit arcs for every unigram).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the real-time query suggestions of Roulland with the finite state transducer representative of a statistical language model of Corfield according to known methods (i.e. identifying query suggestions using finite state transducer representative of a statistical language model). Motivation for doing so is that this provides technological improvements to allow for the combination of the topic and user structures (Corfield, [Col. 8 Lines 45-47]).

Claim 15: Roulland does not explicitly teach the system of claim 13, wherein the one or more segmentation candidates are pre- computed by a breadth-first traversal on the FST from a given state representing a determinate token in a sequence of input characters from the training dataset.
However, Corfield teaches this (Corfield, [Col. 6 Lines 3-12] note FSTs can be combined together: a first FST maps a first set of input tokens to a first set of output tokens, which are the input tokens to a second FST, which converts them to a second set of output tokens, which are then the input tokens to a third FST, and so on. The combination of two, or more, FSTs applied serially is equivalent to a single FST which translates sequences of tokens which are the inputs to the first FST into sequences of tokens which are the output tokens from the last FST in the series).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the real-time query suggestions of Roulland with the finite state transducer representative of a statistical language model of Corfield according to known methods (i.e. identifying query suggestions using finite state transducer representative of a statistical language model). Motivation for doing so is that this provides technological improvements to allow for the combination of the topic and user structures (Corfield, [Col. 8 Lines 45-47]).

Claim 16: Roulland does not explicitly teach the system of claim 11, wherein the respective set of completion candidates and corresponding likelihood scores are precomputed by a n-gram language model prior to runtime.
However, Corfield teaches this (Corfield, [Col. 7 Lines 21-30] note Take the output from the decoder in the form of an FST representing a lattice (collection) of N-best word sequences, remove existing language model scores (typically supplied by a low order statistical language model where the “order” of a statistical language model is the length (number of words) of the longest n-gram word sequences included in the language model), and compose it with an FST which has been built from a high order statistical language model to generate new, hopefully improved, scores).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the real-time query suggestions of Roulland with the finite state transducer representative of a statistical language model of Corfield according to known methods (i.e. identifying query suggestions using finite state transducer representative of a statistical language model). Motivation for doing so is that this provides technological improvements to allow for the combination of the topic and user structures (Corfield, [Col. 8 Lines 45-47]).

Claim 17: Roulland and Corfield teach the system of claim 16, wherein the n-gram language model is constructed as a weighted FST as having a plurality of states, each state representing a history of a subword sequence along a path from a start state to the respective state (Corfield, [Col. 10 Lines 17-21] note Each entry may be interpreted as (a) the probability of the last word in the n-gram occurring after the preceding (n−1)-word history; and (b) the probability allocated to all the unlisted descendants of the n-gram is the back-off weight).

Claim 18: Roulland and Corfield teach the system of claim 17, wherein the weighted FST has a plurality of transitions between states, and each transition is associated with a weight representing a likelihood of an output label given the history of the state (Corfield, [Col. 10 Lines 17-21] note Each entry may be interpreted as (a) the probability of the last word in the n-gram occurring after the preceding (n−1)-word history; and (b) the probability allocated to all the unlisted descendants of the n-gram is the back-off weight).

Claim 19: Roulland and Corfield teach the system of claim 18, wherein the respective set of completion candidates are pre- computed by iterating each state on the weighted FST and generating the plurality of completion candidates for the respective segmentation candidate as having highest likelihoods via beam search (Corfield, Col. 7 Lines 8-16] note Finding “shortest paths” includes techniques such as “beam” searches, which prune unpromising paths, and attempt to stay close (within the “beam”) to the anticipated best path. The process of finding the most likely word sequences is called “decoding”. After decoding there may be a second step to take the N-best word sequences from the decoder and rescore them using additional information to arrive at a better estimate of the words).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165